Citation Nr: 1125013	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to service-connected eye disability. 

2.  Entitlement to service connection for a headache disorder, claimed as depression, to include as secondary to service-connected eye disability. 

3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability, as a result of treatment at a Department of Veterans Affairs medical facility in July 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims currently on appeal.  In October 2010, the Board remanded the claims for further development, and the case has returned to the Board for adjudication. 

The issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability, as a result of treatment at a Department of Veterans Affairs medical facility in July 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorder and his service-connected eye disability, or to military service.  

2.  The preponderance of the evidence is against a finding of a diagnosed headache disorder. 


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder proximately due to or the result of a service-connected disability, or incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The Veteran does not have a headache disorder proximately due to or the result of a service-connected disability, or incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded the appeal in October 2010.  The Board specifically instructed the RO to provide the Veteran with examinations to determine the nature and etiology of any currently diagnosed acquired psychiatric disability and headache disorder, and to readjudicate the claims.  Subsequently, the Veteran was provided examinations in November 2010 for his acquired psychiatric and headache disorder, and his claims were readjudicated in an April 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2007, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports obtained in this case are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims; he declined to present personal testimony before a Veterans Law Judge.   Thus, the duties to notify and assist have been met. 

An Acquired Psychiatric Disability

The Veteran essentially claims that he has an acquired psychiatric disability, claimed as depression, secondary to his service-connected eye disability. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board will first consider the Veteran's claim on a secondary basis as that is his primary contention.  With respect to Wallin element (1), current disability, the November 2010 VA examination report noted a diagnosis of depressive disorder, not otherwise specified.  With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for corneal dystrophy and atrophy of the pupils in the bilateral eyes.  Therefore, Wallin elements (1) and (2) are also satisfied.

Regarding crucial Wallin element (3), medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's current depressive disorder and his service-connected eye disability, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A February 2007 VA treatment record noted an assessment of depression, chronic medical problems.  A VA treatment record dated in March 2007 noted the Veteran's complaints of worsening mood associated with his eye problems; at that time, his mood was described as depressed.  An assessment of major depressive disorder secondary to general medication condition or dysthymia was noted.  A September 2008 letter from C.E.B., D.O. noted that the Veteran had depression which had "grown out of his overall declining health."  Additionally, the November 2010 VA examination was specifically requested to determine the etiology of the Veteran's acquired psychiatric disability.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that the Veteran's depression was less likely than not secondary to his visual impairment.  She noted that the Veteran had been able to maintain numerous various jobs and activities over the years in spite of his visual impairment until his recently declining health.  The examiner concluded that the Veteran was more likely than not depressed about his poor health and current life situation.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Notably, there is no competent evidence contrary to this opinion of record and the earlier VA and private opinions mirror the VA examiner's conclusion.

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis.

To afford the Veteran all possible benefits, the Board will also consider his claim on a direct basis.  As noted above, the Veteran has a current diagnosis of a depressive disorder.  Hickson element (1) is accordingly met.

With respect to element (2), in-service disease or injury, a review of the service treatment records is negative for any complaints or findings of a depressive disorder or any other acquired psychiatric disorder.  Therefore, Hickson element (2) is not met, and the claim fails on this basis.  

For the sake of completeness, the Board will also briefly address the remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).  

As to Hickson element (3), medical nexus, the Veteran has submitted no competent evidence relating his currently diagnosed acquired psychiatric disability directly to his military service, and none otherwise appears of record.  In the absence of an acquired psychiatric disability in service, a medical nexus opinion would seem to be an impossibility.

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  In this case, there is no dispute that Veteran is competent to report symptoms such as feeling depresses because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, he is not competent to associate any symptoms to a diagnosed psychiatric disorder.  Furthermore, to the extent that the Veteran may assert a continuity of symptomatology since service discharge, any such suggestion is not credible.  As noted above, the Board is within its province to weigh that testimony and to make a credibility determination.  Any assertion of a continuity of symptoms since service is countered by a lack of contemporaneous records showing treatment or complaints related to a psychiatric disorder.  Significantly, there are no documented psychiatric complaints in the record until 2004, 50 years after service separation.  Between the Veteran's discharge from active duty and 2004, the Veteran filed numerous claims for VA disability compensation benefits.  At no time, however, did he complain of any psychiatric problems prior to 2004.  One would expect that if the Veteran had been having psychiatric problems since service, such would be noted in his medical records or he would have filed a claim as he clearly knew the process by which a veteran could apply for VA benefits.  

In any case, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, the Veteran is not credible with regard to any assertion that he has had a continuity of psychiatric symptoms since service.  

Additionally, to the extent that the Veteran himself, or his representative, contends that a medical relationship exists between his current disability and service-connected eye disability, or service, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the etiology of the Veteran's depressive disorder is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current depressive disorder.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his depressive disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the November 2010 VA examiner's opinion, and the other medical evidence of record as they were all rendered after an evaluation and review of the Veteran's medical history by licensed physicians (in the case of the VA examination and private treatment record)/medical practitioners rather than a lay person.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

A Headache Disorder

The Veteran essentially contends that he has a headache disorder, secondary to his service-connected eye disability.  As noted above, both Hickson and Wallin require a current disability.  As noted in the Board's October 2010 remand, the record reflects that the Veteran has complained of headaches.  For example, a February 2007 VA treatment record shows that the Veteran complained that he had visual problems with resulting headaches.  

Pursuant to the Board's remand, he was afforded an examination in November 2010 to determine whether his complaints of headaches were manifestations of an underlying headache disorder.  During the examination the Veteran denied pain in his head or headaches.  He indicated that when he got depressed or felt stress due to his inability to do things because of his physical limitations, he felt "bad in his head" or did not "feel right in his head."  The examiner noted that the Veteran stated that he laid down for an hour or the whole day until the feeling passed, and did not describe pain or aching in his head or endorse having headaches.  The examiner concluded that the Veteran did not complain of headaches and review of the medical records did not show a diagnosis of or treatment for headaches at the VA Medical Center. 

Significantly there is no indication from the November 2010 VA examiner or the Veteran of a diagnosed headache disorder or at any time during the appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the competent medical evidence of record does not indicate the presence of a headache disorder at any time during the appeal period (the Veteran filed his claim of entitlement to service connection in January 2007).  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Without a current diagnosis of a headache disorder, the Veteran lacks the evidence necessary to substantiate a claim for service connection for this disorder.  As such, Wallin and Hickson element (1) have not been met; and the claim fails. 

For the sake of completeness, the Board will also briefly address the remaining Wallin and Hickson elements.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).  

As to Wallin element (2), the Veteran is service-connected for corneal dystrophy and atrophy of the pupils in the bilateral eyes and he meets this criteria.  As to Hickson element (2), there is no evidence of complaints or findings related to headaches in service and he does not meet this requirement.  As to the final element in both cases, in the absence of a current disability, a medical nexus opinion between a current disability and service or a service-connected disability, would seem to be impossibility.  Therefore, the claim would still fail.  

As noted above, the Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Crucially in this case, the Veteran has recently specifically denied having headaches.  Furthermore, to the extent that he may experiences headaches, he is competent to report such symptoms.  However, he is not competent to associate such symptoms with an underlying chronic headache disability.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

 Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to service-connected eye disability, is denied. 

Entitlement to service connection for a headache disorder, claimed as depression, to include as secondary to service-connected eye disability, is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain additional evidence in this case.  

In this case, the Veteran essentially contends that due to a misdiagnosis on July 23, 2006, at the VA Medical Center in Oklahoma City that he acquired heart complications.  He asserts that he was treated for lung problems and inquired on multiple occasions with the VA as to his symptoms but his calls were not returned. The following month, he was admitted to a private facility for a heart problem.  Accordingly, the Veteran seeks compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability, as a result of treatment at a Department of Veterans Affairs medical facility in July 2006.  

During the pendency of this appeal, the Court addressed development procedures required for claims involving 38 U.S.C.A. § 1151 in Hood v. Shinseki, 23 Vet. App. 295 (2009).  In the opinion, the Court held that as a general matter the governing statutes and regulations do not authorize disclosure of  Veterans Health Administration (VHA) quality assurance records or documents for purposes of adjudicating a claim for benefits.  However, because there are very specific requirements in place for designating documents as being a VHA quality assurance record, the duty to assist does require that reasonable efforts be made to request from VHA any quality assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents and, if VHA denies access to the records and documents on the basis that they are protected by 38 U.S.C. § 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  

Under 38 C.F.R. § 17.508(c), any quality assurance record or document, whether confidential and privileged or not, may be provided to the General Counsel or any attorney within OGC, wherever located.  If VHA and OGC conclude that the records and documents are protected by section 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim. Therefore, on remand, VHA quality assurance records documents must be obtained provided that such records are deemed protected by VHA and OGC.   

Accordingly, the case is REMANDED for the following actions:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1. With any necessary assistance from the Veteran, obtain VHA quality assurance records or documents pertaining to his case.  All efforts to obtain these records must be documented in the claims folder.  

2. If VHA denies access to the records and documents on the basis that they are protected by 38 U.S.C. § 5705 and implementing regulations, the Veteran must be informed that he may appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  

3. After undertaking any other development deemed appropriate, consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


